SUMMARY ORDER
Defendant-appellant Allen Ellis appeals from the judgment of the United States District Court for the Northern District of New York, sentencing him principally to 36 months’ imprisonment for violating the terms of his supervised release.
Ellis’s sole argument on appeal is that the District Court erred, as a matter of law, by failing to subtract the terms of imprisonment Ellis served for two previous violations of the terms of his supervised release from the statutory maximum term of imprisonment set forth in 18 U.S.C. § 3583(e)(3). This position is squarely foreclosed by our decision in United States v. Epstein, 620 F.3d 76 (2d Cir.2010). In that case, we held that “prior sentences for violations of the conditions of supervised release are not credited toward, and therefore do not limit, the statutory maximum a district court may impose for a subsequent violation of supervised release pursuant to § 3583(e)(3), as amended by the [Prosecu-torial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003, Pub.L. 108-21, § 101, 117 Stat. 650, 651 (2003)].” Id. at 78.
Accordingly, the judgment of the District Court is hereby AFFIRMED.